DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is an Allowability Notice in response to the Remarks, and Amendments filed on the 31st day of January, 2022. Claims 1-2, 4-13, and 15-22 are currently pending and allowable. 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in view of the submitted amendments, the provided USPTO Guidance and Examples, the 2019 PEG, and the 2019 October Update. The claims are directed to a specific method of classifying information and incorporating machine learning algorithms and methods while training the algorithm and re-performing the method steps after training the system. Therefore, the claims are directed to patentable subject matter and the rejection has been withdrawn. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to method of machine recognition and tracking of contract terms over the lifetime of a contract using a machine learning algorithm, the method comprising: defining an object model containing a structural representation of the events and artefacts through which contracts are created, changed and brought to an end, the object model having at least three object types: contract objects, contract transaction objects and contract document objects and accessing a machine learning classifier comprising a plurality of rule sets that classify natural language words and clauses of contracts, the plurality of rule sets having been formed via training the machine learning algorithm by processing documents, clauses, sentences, and phrases from contracts to create the plurality of rule sets, the plurality of rule sets comprising one or more of: document rule sets, contract transaction rule sets, clause classification rule sets, universal contract module rule sets, industry specific rule sets, and customer specific rule sets; transforming documents into a collection of single sentences, assigning a legal classification to the sentences, and assigning a confidence score to the legal classification; presenting sentences with the confidence score below a predetermined threshold for verification, the verification comprising receiving a correction and feeding the correction to the machine learning algorithm; applying the plurality of rule sets to words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; and applying the plurality of rule sets to the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; applying the plurality of rule sets to the clauses of each contract document to determine the core attributes and legal classifications contained in the contract document and finally updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects of a second version of the contract; storing the prevailing terms in the contract object; and re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent Application No. 20100063892 to Keronen et al. (hereinafter Keronen) - which discusses a method and system for instantiating and storing the electronic contract on a server but fails to teach accessing a machine learning classifier comprising a plurality of rule sets that classify natural language words and clauses of contracts, the plurality of rule sets having been formed via training the machine learning algorithm by processing documents, clauses, sentences, and phrases from contracts to create the plurality of rule sets, the plurality of rule sets comprising one or more of: document rule sets, contract transaction rule sets, clause classification rule sets, universal contract module rule sets, industry specific rule sets, and customer specific rule sets; transforming documents into a collection of single sentences, assigning a legal classification to the sentences, and assigning a confidence score to the legal classification; presenting sentences with the confidence score below a predetermined threshold for verification, the verification comprising receiving a correction and feeding the correction to the machine learning algorithm; applying the plurality of rule sets to words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; and applying the plurality of rule sets to the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; applying the plurality of rule sets to the clauses of each contract document to determine the core attributes and legal classifications contained in the contract document and finally updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects of a second version of the contract; storing the prevailing terms in the contract object; and re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object.
2. WIPO Publication No. WO 2001088819 A1 to Galuten - which discuses a method and system for creating and verifying derivative contract terms using party relationships but fails to teach accessing a machine learning classifier comprising a plurality of rule sets that classify natural language words and clauses of contracts, the plurality of rule sets having been formed via training the machine learning algorithm by processing documents, clauses, sentences, and phrases from contracts to create the plurality of rule sets, the plurality of rule sets comprising one or more of: document rule sets, contract transaction rule sets, clause classification rule sets, universal contract module rule sets, industry specific rule sets, and customer specific rule sets; transforming documents into a collection of single sentences, assigning a legal classification to the sentences, and assigning a confidence score to the legal classification; presenting sentences with the confidence score below a predetermined threshold for verification, the verification comprising receiving a correction and feeding the correction to the machine learning algorithm; applying the plurality of rule sets to words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; and applying the plurality of rule sets to the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; applying the plurality of rule sets to the clauses of each contract document to determine the core attributes and legal classifications contained in the contract document and finally updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects of a second version of the contract; storing the prevailing terms in the contract object; and re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object.
3. NPL Text Classification Using Machine Learning Techniques to Ikonomakis - which discusses an automatic text classification method but fails to teach accessing a machine learning classifier comprising a plurality of rule sets that classify natural language words and clauses of contracts, the plurality of rule sets having been formed via training the machine learning algorithm by processing documents, clauses, sentences, and phrases from contracts to create the plurality of rule sets, the plurality of rule sets comprising one or more of: document rule sets, contract transaction rule sets, clause classification rule sets, universal contract module rule sets, industry specific rule sets, and customer specific rule sets; transforming documents into a collection of single sentences, assigning a legal classification to the sentences, and assigning a confidence score to the legal classification; presenting sentences with the confidence score below a predetermined threshold for verification, the verification comprising receiving a correction and feeding the correction to the machine learning algorithm; applying the plurality of rule sets to words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; and applying the plurality of rule sets to the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; applying the plurality of rule sets to the clauses of each contract document to determine the core attributes and legal classifications contained in the contract document and finally updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects of a second version of the contract; storing the prevailing terms in the contract object; and re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object.
Examiner notes that the claimed invention is directed to method of machine recognition and tracking of contract terms over the lifetime of a contract using a machine learning algorithm, the method comprising: defining an object model containing a structural representation of the events and artefacts through which contracts are created, changed and brought to an end, the object model having at least three object types: contract objects, contract transaction objects and contract document objects and accessing a machine learning classifier comprising a plurality of rule sets that classify natural language words and clauses of contracts, the plurality of rule sets having been formed via training the machine learning algorithm by processing documents, clauses, sentences, and phrases from contracts to create the plurality of rule sets, the plurality of rule sets comprising one or more of: document rule sets, contract transaction rule sets, clause classification rule sets, universal contract module rule sets, industry specific rule sets, and customer specific rule sets; transforming documents into a collection of single sentences, assigning a legal classification to the sentences, and assigning a confidence score to the legal classification; presenting sentences with the confidence score below a predetermined threshold for verification, the verification comprising receiving a correction and feeding the correction to the machine learning algorithm; applying the plurality of rule sets to words of each contract document to identify whether the words contain one or more core attributes pertaining to details of the contract, wherein the one or more core attributes may comprise one or more of legal classifications, subject classifications, party directions, timing contingencies, conditionalities or contextual dependencies; and applying the plurality of rule sets to the words of each contract document containing legal classifications to determine a type of the legal classification, wherein at least one of the types of legal classification is an obligation, a right, a representation, an act or deed, and a definition; applying the plurality of rule sets to the clauses of each contract document to determine the core attributes and legal classifications contained in the contract document and finally updating the single set of terms as those terms are modified by active, chronologically-later contract transaction objects of a second version of the contract; storing the prevailing terms in the contract object; and re-performing the determining and storing steps, above, each time that a change is made to a contract transaction object and each time that a new contract transaction object is associated with the contract object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689